Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/JP2018/030213 (filed 08/13/18), which application claims priority to JP 2017-163224 (filed 08/28/17).
	The Preliminary Amendment filed 02/25/20 is entered.  Claims 1-15 are pending.
	The Drawings filed 02/25/20 are approved by the examiner.
	The IDS statements filed 02/25/20, 04/14/20, 01/28/21 and 05/31/21 have been considered.  Initialed copies accompany this action.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slootmakers et al (Thermochim. Acta 1998).
	Initially, applicant’s definition of the claim term “electrically conductive” (i.e. 1.0x107 S/cm or more) at para 0012 of the specification is noted.  Likewise, the definition of the claim term “complex” (contains at least coordination bonds formed between the rubeanic acid ligands and copper (I) ions) at para 0012 is noted.
	Slootmakers et al (Thermochim. Acta 1998) discloses (Abstract):

    PNG
    media_image1.png
    148
    912
    media_image1.png
    Greyscale

	The reference discloses several species of Cu(I)-complexes with rubeanic acid ligands in Table 2 (Section 3.2).  The reference specifically or inherently meets each of the instantly claimed limitations.
	The reference is anticipatory.
Claim(s) 1, 8-12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either JP 2004-031174 or JP 2007-173173 A.
	JP 2004-031174 A discloses an anode for a fuel cell 

    PNG
    media_image2.png
    399
    718
    media_image2.png
    Greyscale


	JP 2007-173173 A discloses (Abstract):

    PNG
    media_image3.png
    203
    818
    media_image3.png
    Greyscale

	M is specified as including Cu ions (para 0011 or translation) having two or more types of oxidation (0017-0018), and the reference teaches a method of making including dissolving dithiooxamide and metal salt (e.g. copper chloride) in solvent, and subsequently adding triethylamine to form the final complex (0012; 0021; 0023).  The reference specifically or inherently meets each of the instantly claimed limitations.
	The references are anticipatory.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Slootmakers et al, JP 2004-031174 or JP 2007-173173 A, any in view of JP 05074458 A.
Each of the primary references Slootmakers et al, JP 2004-031174 and JP 2007-173173 A are relied upon as set forth above.
JP ‘458 is relied upon as evidence that the claimed utility of electrode for a fuel cell is known for Cu/dithiooxamide 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
	Claims 2, 4-7 are allowed.  The prior art does not disclose or suggest the limitations recited in these dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
October 23, 2021